Citation Nr: 0218207	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  96-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from May 1971 to 
December 1975.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The Board previously remanded this case in July 2002.  In 
addition to explaining the reasons for the remand, we 
specifically requested that a copy of the notice of 
hearing be mailed to the appellant at the address provided 
by his representative.  This was not accomplished.  

The Board has placed a VA Form 119, Report of Contact, 
which shows the address provided by the appellant's 
representative, with the claims folder.  The RO should 
schedule the appellant for a personal hearing before a 
member of the Board at the RO in association with his 
claim of entitlement to service connection for PTSD.  
Please mail the notice of hearing to the address contained 
in the VA Form 119.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




